Citation Nr: 1622474	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than December 19, 2011, for the award of service connection for coronary artery disease (CAD) status post myocardial infarction, status post coronary artery bypass graft as a result of exposure to ionizing radiation (hereinafter "CAD").

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) exclusive of CAD.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The claim for TDIU was before the Board in May 2014 and remanded for further development and adjudication.  In August 2015, the Board awarded service-connection for CAD.  The claim for TDIU was deferred pending the implementation of the award of service connection for CAD, which was accomplished by rating decision dated in November 2015.  In that decision, the RO awarded a 100 percent evaluation for CAD effective from December 19, 2011.  In January 2016, the Veteran initiated and perfected an appeal with the RO's effective date.  As such, the downstream issue is in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not file his claim of entitlement to service connection for CAD within one year of discharge from service.

2.  The RO received the original claim for benefits on December 19, 2011.  

3.  Affording the Veteran all reasonable doubt, the service-connected disabilities, exclusive of CAD, are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date, prior to December 19, 2011, for a grant of entitlement to service connection for CAD, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for the assignment of a TDIU rating by reason of service-connected disabilities exclusive of CAD are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to a TDIU rating by reason of service-connected disabilities exclusive of CAD, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim pertaining to CAD arises from his disagreement with the effective date assigned following the grant of service connection.  Thus, additional notice is not required.  Id.  

However, the duty to assist is not abrogated.  VA has assisted the Veteran in obtaining treatment records and provided him VA examinations.  The Board notes the Veteran's service treatment and personnel records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit of the doubt rule when records once in the hands of the government are lost; however, these records are not pertinent or dispositive of the matters currently on appeal.   See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Earlier Effective Date

The Veteran contends that an effective date earlier than December 19, 2011, for the grant of service connection for CAD is warranted in this case.  He indicated in his substantive appeal that the grant "did not go back to the date I filed my claim."  See VA Form 9 received in March 2016.  

When an original claim is received within one year after separation from service, disability compensation is awarded for direct service connection on the day following separation from active service or date entitlement arose; otherwise, the effective date of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

In the instant case, the Veteran served on active duty from December 1953 to October 1957.  The Veteran filed an original (informal) claim for service connection on December 19, 2011.  In a cover letter dated the same, the Veteran's representative indicated they were submitting a "1 page medical statement in support of claim."  The specific claim was not set forth, but the letter from Dr. RTW provided an opinion indicating the Veteran had a history of CAD, which in his opinion was related to exposure to ionzing radiation.  Thereafter, the Veteran filed a claim for residuals of radiation exposure received July 13, 2012.  The RO responded to the statement and in July 2012 asked the Veteran to clarify the specific disability for which he was claiming radiation exposure.  In October 2012, VA acknowledged receipt of the December 2011 correspondence from Dr. RTW, but indicated that VA would not take further action until the Veteran clarified his intent with regard to the December 2011 correspondence.  In March 2013, the Board found it was clear the Veteran was claiming entitlement to service connection for a heart disability due to ionizing radiation and referred the matter for initial adjudicated by the Agency of Original Jurisdiction (AOJ).

The Veteran has been awarded service connection for CAD effective beginning on December 19, 2011.  This was the date of his original, informal claim and there is no legal basis for awarding an effective date for service connection prior to the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

Despite indications by Dr. RTW that the Veteran had been a patient since 2006, with a history of premature CAD, myocardial infarction in 1987, and subsequent atherosclerotic problems, the record does not contain evidence of the Veteran having filed a claim for a heart disability prior to December 19, 2011.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (2009) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In this case, despite asserting that the award of service connection for CAD did not go back to the date he filed his claim, the Veteran has not pointed to a specific claim, informal or formal, prior to December 19, 2011.  Moreover, multiple attempts were made as a result of the December 19, 2011, communication to clarify the specific disability the Veteran was claiming, to no avail.  In addition, no formal claim (VA Form 21-526, Veteran's Application for Compensation) for CAD was filed.  

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  Thus, entitlement to an effective date earlier than December 19, 2011, for the grant of service connection for CAD is precluded as a matter of law.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


TDIU

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

In this case, the Veteran contends that all his service-connected disabilities exclusive of his CAD prevent him for securing or following any substantially gainful occupation.  Records show the Veteran worked from 1960 to 1996 as a press room foreman.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability,  received in November 2010 and June 2014

Service connection is currently in effect for: CAD, 100% disabling; post-traumatic stress disorder (PTSD), 70 percent disabling; cold injury right foot, 30 percent disabling; cold injury left foot, 30 disabling; bilateral hearing loss, 30 percent disabling; and tinnitus, 10 percent disabling.  The Veteran has a 100 percent combined evaluation from December 19, 2011.  The Veteran meets the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected disabilities exclusive of the CAD already rated 100 percent disabling, which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Notably,  the June 2014 VA examiner, when evaluating the Veteran's cold injuries to his feet, found the Veteran would not be able to work outside.  The examiner further noted the Veteran would not be a candidate for prolonged standing and that standing would be limited to two hours of continuous standing in his shop or five hours total in an eight hour day. 

The July 2014 VA examiner found the Veteran's hearing loss would cause some problems depending on the vocation, i.e. trouble working well in very noisy environments and those that required him to often to use non face to face communication equipment such as speakers and intercoms, or in jobs that required a great deal of attention to high pitched sounds.  The examiner found that the Veteran's PTSD, tinnitus, hearing loss, and cold injury residuals would more than likely render the veteran incapable of physical employment with manual labor positions.  The examiner noted the Veteran would be able to perform sedentary employment in an office setting.  

The October 2015 VA examiner determined that his cold injuries to the feet would likely prevent any extensive standing or walking or exposure to colder settings, as pain and sensory changes would limit these act ivies.  His hearing loss and tinnitus were less likely to affect employment unless he had to work in a loud, noisy environments or where good hearing acuity was required.  The examiner noted that cold injuries to the feet would less likely affect sedentary employment.  

Although there is suggestion from this collective body of evidence that sedentary employment (though not also physically labor intensive employment) is still a viable possibility with regard to tinnitus, hearing loss, and cold injury residuals disabilities, the Board disagrees with any such notion.  Especially since the October 2015 PTSD VA examiner further found that the Veteran's ability to maintain attention and concentration in a work setting was severely impaired by his PTSD, as was his pace, persistence and productivity.  His ability to adapt to stressful circumstances in a work like setting was also severely impaired.  The ability to exercise judgment in a work or work like setting was moderately impaired.  Finally, the VA examiners failed to take into account the Veteran's work history and capacity to actually perform sedentary employment, i.e., the training needed, level of education, experience, etc., and these, too, are valid considerations that must be factored into this determination.

All of this is significant because, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 
26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In light of his occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities exclusive of his CAD are sufficiently severe to render him unable to obtain or maintain any form of substantially gainful employment in accordance with his occupational background and education level.  While there equally is no doubting he has additional impairment because of nonservice-connected conditions, the fact remains that he is ill-equipped for the only remaining type of work he can supposedly do (sedentary).  Accordingly, a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an effective date prior to December 19, 2011, for the award of service connection for CAD is denied. 

Entitlement to a TDIU rating by reason of service-connected disabilities, exclusive of CAD is granted, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


